Rothrock, Ch. J.
The Code, § 3216, provides that “the writ of certiorari may be granted whenever specially authorized by law, and especially in all cases where an inferior tribunal, board or officer, exercising judicial functions, is alleged to have exceeded his proper jurisdiction, or is otherwise acting illegally, when in the judgment of the superior court there is no other plain, speedy, and adequate remedy.”
It was held in the case of the Knoxville National Bank v. The Independent District of Washington, 40 Iowa, 612, where a school order was issued by a district township for the services of a teacher in one of the sub-districts, and before its payment the several sub-districts of the township were organized into independent districts, that an action upon the order could *185not be maintained against the independent district, composed -of tlie same territory as went to make up the sub-district where the school was taught. It was also held in that. case "that each of the independent districts, embracing the territory of the original district township, was liable for the debts of the district township in proportion to the value of the prop erty. ■of 'the district to which it succeeded, and that all might be united in action as defendants.
Following that case, the District Court, in the case at bar, had jurisdiction of all of the independent districts of the township. It unquestionably had jurisdiction of the subject-matter of the action. It, therefore, did not exceed its juris - -dietion in entertaining the action and rendering the judgment.
If, having jurisdiction of the action, the court erroneously •ordered an apportionment of the judgment to be made among the several parties defendant, or if the apportionment actually made was unjust or oppressive upon one of the districts, by taking the proper steps therefor, such erroneous action could have been corrected in the court below, or failing in that, an ■appeal could have been taken to this court.
The writ of certiorari will not lie where there is a plain, .speedy and adequate remedy by ajipeal. Davis Co. v. Horn, 4 Greene, 94; Fagg v. Parker, 11 Iowa, 18.
The application for the writ will be
Denied.